Citation Nr: 1538874	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  11-15 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.  

2. Entitlement to service connection for a low back disability.  

3. Entitlement to service connection for hypertension.  

4. Entitlement to service connection for sleep apnea. 

5. Entitlement to a disability rating in excess of 10 percent for a hiatal hernia. 

6. Entitlement to an initial disability rating in excess of 10 percent for a right hip disability.  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1984 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified at a hearing in June 2015 before the undersigned.  A copy of the transcript is of record.  The record was held open for an additional 30 days, during which he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2015).  

As a preliminary matter, the Board notes that a May 2015 rating decision denied service connection for a right Achilles tendon disability, right foot plantar fasciitis, a left knee condition, headaches, and daytime fatigue.  In June 2015, the Veteran filed a timely notice of disagreement (NOD) with regard to these issues.  In a June 2015 letter to the Veteran and his attorney, the Agency of Original Jurisdiction (AOJ) acknowledged the NOD and stated that the Veteran had selected the Decision Review Officer process to continue his appeal.  Because the AOJ has very recently stated that it is actively processing the Veteran's appeal, the Board will not take jurisdiction over these claims to remand them for issuance of a Statement of the Case (SOC).  

The issues of service connection for a low back disability and an increased initial rating for a right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Evidence associated with the claims file since December 2004 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability. 

2. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has hypertension that began during active service, or is related to an incident of service, or that was present within one year of separation from service.  

3. The preponderance of the evidence reflects that the Veteran does not have sleep apnea due to any incident of his active duty service. 

4. In June 2015, prior to the promulgation of a decision on the issue of entitlement to a disability rating in excess of 10 percent for a hiatal hernia, the Veteran withdrew his appeal.  


CONCLUSIONS OF LAW

1. Evidence received since the December 2004 rating decision that denied service connection for a low back disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(a), 3.160(d), 20.200, 20.302, 20.1103 (2015). 

2. The Veteran's hypertension was incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3. The Veteran's sleep apnea was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

4. The criteria for withdrawal of the Veteran's appealed claim for a disability rating in excess of 10 percent for a hiatal hernia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With regard to the Veteran's claim for service connection for sleep apnea, VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Prior to initial adjudication, a letter dated in September 2008 satisfied the duty to notify provisions with regard to the Veteran's service connection claim.  With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records (STRs), and indicated private medical records have been obtained.  

A VA examination and opinion adequate for adjudication purposes were provided to the Veteran in July 2010 and October 2014 in connection with his claim for service connection for sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examination and opinion were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, and a complete review of the claims file.  The examiner also provided a rationale for the opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

The Veteran testified at a hearing before the undersigned in June 2015.  The hearing focused on the elements necessary to substantiate his claim and, through his testimony and his attorney's statements, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

With regard to the Veteran's petition to reopen a claim for service connection for a low back disability and claim for service connection for hypertension, given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

II. Petition to Reopen a Previously Denied Claim

In December 2004, the RO denied the Veteran's claim for service connection for a low back disability on the basis that no chronic back disability was diagnosed at his June 2004 VA examination.  He did not submit an NOD or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the December 2004 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In this case, the Veteran was diagnosed with mild degenerative joint disease (DJD) of L3-L4 and L4-L5 in January 2008.  This new evidence shows that he has been diagnosed with a low back disability.  Reopening of the Veteran's claim for service connection for a low back disability based on the receipt of new and material evidence is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2011)(holding that the phrase "raises a reasonable possibility of substantiating the claim" in applicable regulation as "enabling rather than precluding reopening").

III.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

A. Hypertension

The Veteran has been diagnosed with hypertension, satisfying the first element of a service connection claim.  Shedden, 381 F.3d at 1166-67.  Multiple blood pressure readings noted in the Veteran's STRs are prehypertensive.  Prehypertension is defined as a systolic pressure of 120 to 139 or a diastolic pressure of 80 to 89.  See M21-1MR, III.iv.4.E.20.d (2013); see also Dorland's Illustrated Medical Dictionary 1510 (32nd ed. 2012).  

The Veteran underwent a VA examination in July 2010.  The VA examiner noted that the Veteran was diagnosed with hypertension in 2005, within one year from his separation from service in late 2004.  However, the examiner provided a negative opinion, stating that, "[t]he Joint National Committee on prevention, detection, evaluation, and treatment of high blood pressure guidelines change every few years and the definition of normal blood pressure during the [V]eteran's service years was not what it is today.  To diagnose hypertension at least 3 abnormal pressures need to be documented over a short period of time.  It does not appear that this was performed in service."  

In October 2014, a VA examiner provided a second negative opinion that, "[o]ver [the Veteran's] 20 years of military service, the [V]eteran had a couple of isolated elevated blood pressures.  It would not be at all unusual for an individual to have a couple of elevated blood pressure readings over the span of 20 years.  This would not constitute a diagnosis of chronic hypertension and it should not be taken as the first manifestations of the chronic hypertension that was diagnosed after he was discharged from the military."  

The nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, hypertension) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).   

In this case, the opinions of the two VA examiners do not constitute affirmative evidence to the contrary sufficient to rebut the presumption of service connection for a chronic disease.  The nexus requirement of a service connection claim is satisfied and service connection for hypertension is granted on a presumptive basis.  

B. Sleep Apnea

The Veteran has been diagnosed with sleep apnea, satisfying the first element of a service connection claim.  Shedden, 381 F.3d at 1166-67.  The Veteran, his fellow service member C. B., and his spouse have all stated that he snored during service.  They are competent to report observable symptoms such as snoring.  Their statements are also credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr, 21 Vet. App. at 308.  Therefore, the second element of a service connection claim, evidence of in-service incurrence of a disease or injury, is satisfied.  Shedden, 381 F.3d at 1166-67.

The Veteran underwent a VA examination in July 2010.  He reported that he was supposed to undergo a sleep study while in service but that it was canceled because he retired.  He reported that he was subsequently diagnosed with sleep apnea by a sleep study in 2008.  The examiner reiterated that the Veteran had not been diagnosed with sleep apnea in service.  The examiner addressed the Veteran's assertion that his in-service snoring was proof of sleep apnea by stating, "[a]ctually, snoring is more prevalent tha[n] sleep apnea."  He explained that, "[s]noring can fragment sleep without causing apnea."  Lastly he stated that sleep apnea may develop with age.  

In October 2014, a second VA examiner provided a supplemental opinion.  He noted that the Veteran's in-service snoring "...cannot be taken as evidence of the initial manifestations of his sleep apnea.  Snoring and many types of sleep problems can be present in the absence of a diagnosis of sleep apnea."  

Both examiners note that the Veteran was not formally diagnosed with sleep apnea until 2008, four years after service.  Reliance on this fact alone is not an adequate rationale and is not probative.  However, each examiner also provided an explanation for why the Veteran's in-service snoring was not proof that he had sleep apnea in service.  The Board finds that these explanations provide probative evidence in support of the Veteran's claim.  

In February 2012, Dr. J. D., a private physician, stated that, "I do not believe the fact that there was a delay in getting his sleep studies done because of the VA system itself should be a rationale for denying his sleep apnea."  He reasoned that, "[t]here is abundant lay testimony, both from lay statements and from his wife, that he did not have these difficulties before military service and has had them both in service and ever since."  The Board finds the VA examiners' explanations for why snoring alone is not proof of sleep apnea more probative than the lay evidence.  Therefore, the Board affords less probative weight to Dr. J. D.'s opinion because it relies on lay observations of the Veteran's in-service snoring as proof of sleep apnea.  

The Veteran has submitted lay evidence in support of his claim.  In June 2010, C. B., who served with the Veteran, stated that he snored while in service.  Also in June 2010, M. P., the Veteran's spouse, stated that he had problems sleeping since the 1990s and that he snored while he was in the military and continued to do so after service.  She stated that he stopped breathing in his sleep and complained of daytime somnolence.  The Veteran, C. B., and M. P. are all competent to state that the Veteran snored both in service and after service.  Their assertions are also credible.  Layno, 6 Vet. App. 465; Barr, 21 Vet. App. at 308.  

Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  However, the specific issue in this case, whether the Veteran's snoring was a manifestation of in-service sleep apnea, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  Determining the etiology of the Veteran's sleep apnea requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran, C. B., and M. P., in this case, who have not been shown by the evidence of record to have medical training or skills.  As a result, the persuasive value of their lay assertions is low.  

The Board affords the most probative weight to the findings of the July 2010 and October 2014 VA examiners.  For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for sleep apnea.  The nexus element of a service connection claim is not satisfied.  Shedden, 381 F.3d at 1166-67.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

IV. Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2015).   

At his June 2015 hearing before the Board, the Veteran withdrew his appeal of his claim for a disability rating in excess of 10 percent for a hiatal hernia.  The Veteran's statement indicating his intention to withdraw the appeal as to this issue, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).

In the present case, the Veteran has withdrawn this appeal.  Therefore, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened; the appeal is granted to this extent only.

Service connection for hypertension is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for sleep apnea is denied.  

The appeal concerning the issue of entitlement to a disability rating in excess of 10 percent for a hiatal hernia is dismissed.  


REMAND

Remand is necessary in this case for the following reasons.  

With regard to the Veteran's low back disability, he testified at his June 2015 hearing that he received treatment from a private chiropractor.  As these records may be pertinent to his claim, the AOJ must attempt to obtain them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

In a December 2014 rating decision, the AOJ granted service connection for a right hip disability and assigned an initial 10 percent rating.  He submitted a timely NOD for the assigned rating later in December 2014.  However, the AOJ has yet to promulgate an SOC with regard to this issue.  This claim must be remanded to the AOJ for issuance of an SOC.  38 C.F.R. §19.9(c) (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  However, the Board emphasizes that the Veteran must perfect his appeal in order to obtain appellate review.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a release form for medical records generated by his private chiropractor.  If he provides the requested information, two attempts should be made to obtain any relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2015).  

2. Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issue of entitlement to an initial disability rating in excess of 10 percent for a right hip disability.  

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of entitlement to service connection for a low back disability.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his attorney must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


